Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-5, 7-10, and 18-21 are pending.  
Applicant's election with traverse of Group I, claims 1-5, 7, and 8, in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the ground(s) that breast cancer is mentioned by Shyur et al as a disease associated with increased COX-2 expression.  Upon secondary consideration, Adewale et al teach Crassocephalum rubens is used to externally to treat breast cancer (see the 103 rejection below for details). It would have been obvious to use either the raw plant material or the extract of the plant material, as they are used interchangeably in the art, therefore, there is no special technical feature in the application. Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.
Claims 9, 10, and 18-21 are withdrawn.
Claims 1-5, 7, and 8 are examined on the merits.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jayaprakasam et al (Jayaprakasam et al, Tumor Cell Proliferation and Cyclooxygenase Enzyme Inhibitory Compounds in Amaranthus tricolor. Journal of Agricultural and Food Chemistry (2004), 52(23), 6939-6943).  
Jayaprakasam et al teach Amaranthus tricolor is consumed as a vegetable in Asia.  Bioassay-directed isolation of leaves and stems of A.  Tricolor yielded three galactosyl diacylglycerols (1-3) with potent cyclooxygenase and human tumor cell growth inhibitory activities.  The purified compds. were characterized by spectroscopic methods.  In addn., the fatty acid moieties in diacyl galactosyl glyerols were characterized by GC-MS analyses.  The galactosyl diacylglycerols 1-3 inhibited the cyclooxygenase-1 (COX-1) enzyme by 78, 63, and 93% and the cyclooxygenase-2 (COX-2) enzyme by 87, 74, and 95%, resp.  These compds. were tested for antiproliferative activity using human AGS (gastric), CNS (central nervous system; SF-268), HCT-116 (colon), NCI-H460 (lung), and MCF-7 (breast) cancer cell lines (thus a subject in need of such treatment).  Compd. 1 inhibited the growth of AGS, SF-268, HCT-116, 1 was confirmed as 1,2-dilinolenoyl-3-galactosylglycerol (thus claim 3 is met, thus administering an effective amount of the claimed compound to human breast cancer cell line), and  the structure of compound 2 was determined as 1-linolenoyl-2-palmitoyl-3-galactosylglycerol (page 6941, 2nd column, 1st paragraph) (thus claim 3 is met).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jayaprakasam et al (Jayaprakasam et al, Tumor Cell Proliferation and Cyclooxygenase Enzyme Inhibitory Compounds in Amaranthus tricolor. Journal of Agricultural and Food Chemistry (2004), 52(23), 6939-6943).  
1 was confirmed as 1,2-dilinolenoyl-3-galactosylglycerol (thus Formula I in claim 1 and claim 3 are met, thus administering an effective amount of the claimed compound to human breast cancer cell line), and  the structure of compound 2 was determined as 1-linolenoyl-2-palmitoyl-3-galactosylglycerol (page 6941, 2nd column, 1st paragraph) (thus Formula I in claim 1 and claim 3 are met).
Jayaprakasam et al do not explicitly teach a method for increasing survival of breast cancer.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to administer compound 1 or compound 2 to a human subject suffering breast cancer since Jayaprakasam et al the IC50 of the two compounds towards human breast cancer cell line MCF-7 is 39.2 μg/mL, and 85.4 ug/mL respectively. Therefore, one of the ordinary skill in the art would have been motivated to administer compound 1 or compound 2 to a human subject suffering breast cancer so as to increase survival of breast cancer.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adewale et al (Adewale et al, Evaluation of acute and subacute toxicity of aqueous extract of Crassocephalum rubens leaves in rats. Journal of ethnopharmacology, (2016 Jul 21) Vol. 188, pp. 153-8).	            
	   Adewale et al teach ETHNOPHARMACOLOGICAL RELEVANCE:  Crassocephalum rubens is found throughout tropical Africa including the Indian Ocean islands.  The leaves are commonly eaten in form of soups and sauces in South-Western Nigeria, also in other humid zones of Africa.  Traditionally, it is used as an antidote against any form of poisoning; used to  complaints; and externally to treat burns, sore eyes, earache, leprosy and breast cancer (see Abstract).
            Adewale et al do not explicitly teach Crassocephalum rubens extract.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either the raw plant material or the extract of the plant material, as they are used interchangeably in the art, as evidenced by Adewale et al, aqueous extract of Crassocephalum rubens leaves was used for evaluation of acute and subacute toxicity (see Title).
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adewale et al as applied to claim 1 above, and further in view of Hou (Hou, A galactolipid possesses novel cancer chemopreventive effects by suppressing inflammatory mediators and mouse B16 melanoma. Cancer research, (2007 Jul 15) Vol. 67, No. 14, pp. 6907-15).
The teachings of Adewale et al are set forth above and applied as before.
The teachings of Adewale et al do not specifically teach an alcohol extract, C1-C4 alcohol or the compounds in claim 4.
Hou teaches a galactolipid possesses novel cancer chemopreventive effects by suppressing inflammatory mediators and mouse B16 melanoma (see Title). Hou teaches a dLGG-enriched extract from C. rabens (10 mg/kg) markedly suppressed B16 melanoma growth st column, 4th paragraph) . The bioactive glyceroglycolipid 1,2-di-O-A-linolenoyl-3-O-Bgalactopyranosyl-sn-glycerol (dLGG) that was identified from C. rabens was found in vitro and in vivo to be a potent nitric oxide (NO) scavenger (see Abstract) (thus claim 4 is met).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use C1-C4 alcohol extract containing compound dLGG since Hou teaches dLGG-enriched extract from C. rabens (10 mg/kg) markedly suppressed B16 melanoma growth in C57BL/6J mice. One of the ordinary skill in the art would have been motivated to combine the teachings of the two references together since both of the references teach treating cancer with the same plant material, although the type of the cancer is different. 
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adewale et al as applied to claim 1 above, and further in view of Dalton et al (US 20140350102 A1).

The teachings of Adewale et al do not specifically teach type of breast cancer in claim 5 or administering doxorubicin in claim 8.
Dalton et al teach the term "breast cancer" may refer to breast cancer; advanced breast cancer; metastatic breast cancer; AR-positive breast cancer; ER-positive breast cancer; AR-positive breast cancer with or without expression of ER, PR and/or HER2; triple-positive breast cancer (ER, PR and HER2 positive), AR-positive breast cancer with or without expression of ER; ER-positive breast cancer with or without expression of AR; AR-positive and ER-positive breast cancer; refractory breast cancer; AR-positive refractory breast cancer; ER-positive refractory breast cancer; AR-positive metastatic breast cancer; ER-positive metastatic breast cancer [0060]. Dalton et al teach additional therapeutic agents that may be administered in combination with a selective androgen receptor modulator compound of this invention include, but are not limited to: Abitrexate (R)(methotrexate), Abraxane (paclitaxel albumin-stabilized nanoparticle formulation), ado-trastuzumab emtansine, adriamycin PFS (doxorubicin hydrochloride), adriamycin RDF (doxorubicin hydrochloride), Adrucil (fluorouracil), Afinitor (everolimus), anastrozole, Arimidex (anastrozole), Aromasin (exemestane), capecitabine, Clafen (cyclophosphamide), cyclophosphamide, Cytoxan (cyclophosphamide), docetaxel, doxorubicin hydrochloride, etc. [0309].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed plant extract to treat breast cancers such as ER+ breast cancer cells, Her2+ breast cancer cells and ER-, PR- and Her2- breast cancer cells since as evidenced by Dalton et al breast cancer includes those claimed types of breast cancer. Since Adewale et al teach treating breast cancer with the claimed plant material, 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further administer doxorubicin since Dalton et al teach additional therapeutic agents that may be administered includes doxorubicin etc. It is a general practice to combine several chemotherapeutic compounds to obtain either additive or synergistic effect.
           From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  	         

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655